PER CURIAM.
James Myles ("plaintiff") appeals the order of the North Carolina Industrial Commission ("Commission"), which denied plaintiff's request for workers' compensation benefits while he was incarcerated but before he was convicted. Because we do not have jurisdiction to hear this case, we dismiss plaintiff's appeal.
Plaintiff presented one issue for our review: Whether the equal protection clauses of the United States and North Carolina Constitutions allow the Commission to deny disability benefits during an employee's pre-conviction incarceration. Where a party appeals a constitutional issue from the Commission and fails to file a petition for certiorari or fails to have the question certified by the Commission, this Court is without jurisdiction. Carolinas Medical Center v. Employers And Carriers Listed in Exhibit A, 172 N.C.App. 549, 553, 616 S.E.2d 588, 591 (2005). In the instant case, there is no evidence in the record that the Commission has certified the question nor is there any evidence that a petition for certiorari was filed. Accordingly, we are without jurisdiction to *144hear this case. For the foregoing reasons, plaintiff's appeal is dismissed.
Dismissed.
Panel consisting of: Judges HUNTER, TYSON, and JACKSON.